Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-26-2009

USA v. Brown
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3227




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Brown" (2009). 2009 Decisions. Paper 1819.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1819


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 06-3227
                                     ___________

                           UNITED STATES OF AMERICA

                                           v.

                                MICHAEL T. BROWN,
                                   also known as
                                 Mark Noble Brown,
                                   also known as
                                   Michael Ballard

                                   Michael T. Brown,
                                           Appellant
                                    ___________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania

                                 (D.C. No. 03-cr-00288)
                  District Judge: The Honorable Maurice B. Cohill, Jr.
                                     ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 31, 2007

                  Before: RENDELL and NYGAARD, Circuit Judges,
                            and McCLURE,* District Judge.


                               (Filed February 26, 2009)
                                     ___________


              *Honorable James F. McClure, Jr., District Judge for the United States
District Court for the Middle District of Pennsylvania, sitting by designation.
                               OPINION OF THE COURT
                                    ___________


NYGAARD, Circuit Judge.

              Pursuant to L.A.R. 27.4, the Appellant’s sentence will be vacated and this

matter will be remanded to the District Court for re-sentencing in light of the United

States Supreme Court’s recent decision in Chambers v. United States, No. 06-11206,

2009 WL 63882 (Jan. 13, 2009).

              The Government, via letter brief filed January 26, 2009, agrees that the

Appellant’s sentence should be vacated and this matter remanded for re-sentencing

consistent with the Supreme Court’s Chambers decision, supra.




                                             2